UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2016


EDWARD L. DUTTON,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY MARYLAND; SAM HSU,          Captain; MARCUS
WESTOVER; D. SUGURE, Officer; JENNIFER        POWELL, Officer;
MARCUS JONES, Lieutenant; JOY TURNER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-03504-DKC)


Submitted:   February 25, 2010              Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward L. Dutton, Appellant Pro Se. Patricia Prestigiacomo Via,
Chief,   Edward   Barry   Lattner,    COUNTY    ATTORNEY’S    OFFICE,
Rockville, Maryland; Danielle E. Marone, Jo Anna Schmidt,
SCHMIDT, DAILEY & O’NEILL, LLC, Baltimore, Maryland; James F.
Shalleck,   Montgomery,   Maryland;     Lindsay    Nichole    Warnes,
Rockville,   Maryland;  Jessica    Lynn   Ellsworth,    Steven   Paul
Hollman, HOGAN & HARSON, LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward L. Dutton appeals the district court’s order

dismissing his civil action.        We have reviewed the record and

find   no   reversible   error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.         See Dutton v. Montgomery

County Maryland, No. 8:08-cv-03504-DKC (D. Md. Aug. 11, 2009).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2